DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recite the limitation “the electronic device connected to the connector via a cable” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.  

Claim 3 recite the limitation “the unsupported power provide information” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claims.  

Claim 3 recite the limitation “the electronic device connected to the connector via a cable” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.  


Claim 5 recites the limitation “E-Maker” in Lines 3 and 5.  It is unclear as to whether this is intended to refer to an “E-Marker”.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this as “E-Marker”.


Claim 7 recite the limitation “the electronic device connected to the connector via a cable” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.  

Claim 8 recite the limitation “the unsupported power provide information” in Line 3.  There is insufficient antecedent basis for this limitation in the claims.  

Claim 8 recite the limitation “the electronic device connected to the connector via a cable” in Line 4.  There is insufficient antecedent basis for this limitation in the claims.  

Claim 10 recites the limitation “E-Maker” in Lines 3 and 5.  It is unclear as to whether this is intended to refer to an “E-Marker”.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this as “E-Marker”.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2015/0334166 to Warden (“Warden”).

In reference to Claim 1, Warden discloses an interface circuit comprising: a connector (See Figure 6 Number 302a) configured to connect to an electronic device (See Figure 6 Number 304); a display (See Figure 1 Number 110, Figure 7 Number 702, and Paragraph 54) and a controller (See Figure 1 Number 102, Figure 6 Numbers 302d and 308, and Paragraphs 15-16 and 37-38), wherein the controller displays a supported operation mode (See Figure 7 Number 706c and 706f and Paragraphs 28 and 54 [Ethernet operation modes require certain cable categories/qualities, thus cable category/quality indicates the supported Ethernet operation modes; likewise, Ethernet operation modes require certain latencies, thus cable latency indicates the supported Ethernet operation modes]) and a supported power supply mode (See Figure 7 Number 706c and Paragraphs 20, 28, and 54 [cable may support PoE or PoE+; PoE may use CAT-3 cable, PoE+ requires CAT-5 cable; thus, cable category/quality indicates the 

In reference to Claim 2, Warden discloses the limitations as applied to Claim 1 above.  Warden further discloses that the controller displays an established operation mode (See Figure 7 Number 706c and 706f and Paragraph 54 [Ethernet operation modes require certain cable categories/qualities, thus cable category/quality indicates the supported Ethernet operation modes; likewise, Ethernet operation modes require certain latencies, thus cable latency indicates the supported Ethernet operation modes]) and an established power supply mode display (See Figure 7 Number 706c and Paragraphs 20 and 54 [cable may support PoE or PoE+; PoE may use CAT-3 cable, PoE+ requires CAT-5 cable; thus, cable category/quality indicates the supported power supply modes]) on the display after negotiation with the electronic device connected to the connector via a cable (See Paragraphs 20 and 58 [PoE and PoE+ require negotiation before a connection is established]).

In reference to Claim 3, Warden discloses the limitations as applied to Claim 1 above.  Warden further discloses that the controller displays power profile information on the display when the unsupported power profile information is received after negotiation with the electronic device connected to the connector via a cable (See Paragraph 58).

Claims 6, 11, and 12 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.  Regarding Claim 11, it is noted that the limitation “causing the interface circuit or the information processing apparatus to display, on a display, an operation mode and a power supply mode being supported by the interface circuit” is contingent on (when) the detecting detects that the electronic device is not connected to the connector, and thus the limitation need not be disclosed by the prior art in rejecting the claim, as indicated above.


Claim 7 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 8 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warden as applied to Claims 1-2 and 6-7 above, and further in view of US Patent Application Publication Number 2018/0287375 to Su et al. (“Su”).

In reference to Claim 4, Warden discloses the limitations as applied to Claim 1 above.  Warden further discloses that the interface circuit can be any type of interface circuit (See Paragraphs 17, 21, and 23).  However, Warden does not explicitly disclose that the interface circuit is a universal serial bus (USB) Type-C interface circuit.  Su discloses the use of a USB Type-C interface circuit, and receiving a supported operation mode and a supported power supply mode (See Paragraphs 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Warden using the USB interface circuit of Su, resulting in the invention of Claim 4, because Warden is not limited as to the particular type of interface circuit used (See Paragraphs 17, 21, and 23 of Warden), and the simple substitution of the USB Type-C interface circuit of Su as the interface circuit of Warden would have yielded the predictable result of interconnecting the devices using an emerging and versatile interface standard that includes various power supply options in addition to data transmission (See Paragraph 3 of Su).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Su using the supported mode display of Warden, resulting in the invention of Claim 4, because Warden is not limited as to the particular type of interface that is managed (See Paragraphs 17, 21, and 23 of 

In reference to Claim 5, Warden discloses the limitations as applied to Claim 2 above.  Warden further discloses that the controller displays information acquired through communication with a cable, on the display (See Paragraphs 40 and 54).  Warden further discloses that the interface circuit can be any type of interface circuit (See Paragraphs 17, 21, and 23).  However, Warden does not explicitly disclose that the interface circuit is a universal serial bus (USB) Type-C interface circuit, the cable includes an embedded E-Marker, and the controller displays information acquired through configuration channel (CC) communication with the E-Marker, on the display. Su discloses the use of a USB Type-C interface circuit, the cable includes an embedded E-Marker, and the controller acquires information of a supported operation mode and a supported power supply mode through configuration channel (CC) communication with the E-Marker (See Paragraphs 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Warden using the USB interface circuit, E-Marker, and CC communication of Su, resulting in the invention of Claim 5, because Warden is not limited as to the particular type of interface circuit used (See Paragraphs 17, 21, and 23 of Warden), and the simple substitution of the USB Type-C interface circuit, E-Marker, and CC communication of Su as the interface circuit of Warden would have yielded the predictable result of interconnecting the devices using an emerging 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Su using the supported mode display of Warden, resulting in the invention of Claim 5, because Warden is not limited as to the particular type of interface that is managed (See Paragraphs 17, 21, and 23 of Warden), and to improve the management of the cables and connections (See Paragraphs 3-4 of Warden).

Claim 9 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim Objections

Claim(s) 4-5 and 9-10 is/are objected to because of the following informalities:  the term “universal serial bus” should be capitalized as “Universal Serial Bus”, as it refers to a specific standard.  Appropriate correction is required.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186